USCA11 Case: 19-13098      Date Filed: 01/15/2021   Page: 1 of 8



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-13098
                           ________________________

                      D.C. Docket Nos. 2:16-cv-08117-RDP,
                           2:06-cr-00334-RDP-JEO-1


DEDRICK LAMON GRIHAM,

                                                               Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (January 15, 2021)

Before GRANT, TJOFLAT, and ED CARNES, Circuit Judges.

PER CURIAM:

      Dedrick Griham, a federal prisoner, appeals the district court’s dismissal of

his unauthorized, successive 28 U.S.C. § 2255 motion and its refusal to transfer his
          USCA11 Case: 19-13098        Date Filed: 01/15/2021   Page: 2 of 8



motion to our Court under 28 U.S.C. § 1631. Section 1631 provides that a court

lacking jurisdiction over a “civil action” must transfer that action to the proper

court if such transfer is “in the interest of justice.” The issue on appeal is whether

Griham’s § 2255 motion was a civil action for purposes of § 1631 and, if so,

whether transferring that motion to this Court was in the interest of justice. Only if

both requirements were met was the district court required to transfer the motion.

                    I. FACTS AND PROCEDURAL HISTORY

                            A. Conviction and Sentence

      In 2006 a jury convicted Griham of carjacking, 18 U.S.C. § 2119 (Count

One); carrying a firearm during and in relation to a crime of violence, 18 U.S.C.

§ 924(c)(1)(A) (Count Two); and being a felon in possession of a firearm, 18

U.S.C. § 922(g)(1) (Count Three). Those convictions arose from the kidnapping,

robbery, and sexual assault of an attorney in Birmingham, Alabama. The

presentence investigation report showed that at the time these crimes occurred,

Griham already had six prior convictions that qualified both as violent felonies

under the Armed Career Criminal Act (ACCA) and as crimes of violence under the

United States Sentencing Guidelines § 4B1.1. Those six convictions were for an

Arkansas robbery, two Mississippi armed robberies, and three third-degree

Alabama robberies.




                                           2
          USCA11 Case: 19-13098       Date Filed: 01/15/2021   Page: 3 of 8



       Griham’s total offense level was 40, which, coupled with his criminal

history category of VI, yielded a statutory maximum sentence of 180 months for

Count One; a consecutive sentence of 84 months to life for Count Two; and a

sentence of 180 months to life for Count Three. In sentencing Griham the court

found that he “qualifie[d] as a career offender within the meaning of Section

4B1.1,” resulting in a guidelines range of 444 months to life, plus a consecutive 84

months, pursuant to § 4B1.1(c)(2). The court sentenced Griham to 180 months on

Count One, 84 months on Count Two, and life on Count Three, with the sentences

on the first and third counts to run concurrently. Neither the sentencing transcript

nor the judgment indicates that Griham was sentenced under the ACCA; they show

that he was sentenced as a career offender under U.S.S.G. § 4B1.1(c)(2).

       Griham appealed his conviction but did not contest his sentences. United

States v. Griham, 278 F. App’x 960, 960–61 (11th Cir. 2008). We affirmed. Id. at

961.

                               B. Collateral Attacks

       In September 2009 Griham filed his first § 2255 motion. The district court

dismissed that motion as untimely because he filed it more than one year after his

conviction became final. See 28 U.S.C. § 2255(f).

       In June 2016 Griham filed a second § 2255 motion, which is the one before

us in this appeal. The motion claimed that his life sentence should be vacated in


                                          3
           USCA11 Case: 19-13098         Date Filed: 01/15/2021      Page: 4 of 8



light of Johnson v. United States, 576 U.S. 591 (2015), which invalidated the

ACCA’s residual clause as unconstitutionally vague. The government responded

that the district court should dismiss the motion for lack of jurisdiction because it

was a second or successive one, and Griham failed to obtain from this Court the

authorization required by § 2255(h) before he filed it. Griham countered that

instead of dismissing his motion the district court should, under 28 U.S.C. § 1631,

transfer his motion to this Court for treatment as a § 2244(b)(3)(A) application and

for a decision from this Court about whether to authorize the district court to

consider it. See generally 28 U.S.C. § 2255(h); § 2244(b)(3)(A)–(C).

       Griham contended that other circuits permit such transfers and that one

would serve the interest of justice in this case. It would serve justice, he asserted,

because he had filed his § 2255 motion within one year after Johnson was issued,

but the limitations period has now expired. As a result, if the dismissal stands, any

new Johnson-based motion Griham files will be time-barred. Griham argued that

he could make the required § 2244(b)(3)(C) prima facie showing that his sentence

was improperly enhanced under the ACCA because his prior convictions were not

qualifying predicate offenses, and the record suggested that the sentencing court

may have relied on the residual clause.1


       1
        Griham’s arguments to the district court and this Court are aimed at what he believes
was an ACCA enhancement to his sentence, but the record shows that his sentence actually was
enhanced under the career-offender guideline, not the ACCA. In any event, as explained below,
                                              4
            USCA11 Case: 19-13098            Date Filed: 01/15/2021        Page: 5 of 8



       The district court dismissed Griham’s § 2255 motion for lack of jurisdiction

because he failed to seek authorization from this Court to file a second or

successive petition. See 28 U.S.C. § 2255(h). And it ruled that it could not

transfer his petition under 28 U.S.C. § 1631 because a § 2255 motion is not a civil

action for purposes of § 1631. Alternatively, the district court ruled that even if it

had authority to transfer the case, it would not be in the interest of justice to do so

because a transfer would be futile.

       Griham timely appealed.

                               II. STANDARD OF REVIEW

       We review de novo the dismissal of a § 2255 motion as second or

successive. Boyd v. United States, 754 F.3d 1298, 1301 (11th Cir. 2014). We

review only for abuse of discretion a district court’s decision not to transfer a case

under 28 U.S.C. § 1631. Dobard v. Johnson, 749 F.2d 1503, 1507 n.8 (11th Cir.

1985).

                                       III. DISCUSSION

       The sole issue on appeal is whether the district court abused its discretion in

declining to treat Griham’s § 2255 motion as a civil action for purposes of § 1631

and transfer it to this Court. 2



it doesn’t matter whether the enhancement was based on the ACCA or the career-offender
guideline because, either way, it is valid.
        2
          Griham also argued in the district court that it had jurisdiction to consider his second
                                                  5
           USCA11 Case: 19-13098          Date Filed: 01/15/2021       Page: 6 of 8



       In Guenther v. Holt, 173 F.3d 1328, 1330 & n.3 (11th Cir. 1999), we faced

the question of whether a 28 U.S.C. § 2254 habeas petition is a civil action for

purposes of a § 1631 transfer. What we decided was not to decide that question,

because it didn’t matter. It didn’t matter because the petitioners in that

consolidated appeal had failed to meet the interest of justice requirement anyway.

Since they would not have been entitled to a transfer even if a § 2254 petition is a

civil action for § 1631 purposes, we affirmed on futility grounds the district court’s

decision not to transfer the habeas petitions to us. Id. at 1330 n.2, 1331–32. As we

explained, “§ 1631 authorizes a transfer that ‘is in the interest of justice,’ [and]

[n]either petitioner in this case presents circumstances that would entitle him in the

interest of justice to a transfer.” Id. at 1330–31 (quoting 28 U.S.C. § 1631). The

same is true here.

       When “an applicant contends that his motion contains a claim involving a

new rule of constitutional law for purposes of § 2255(h)(2),” as Griham does, he

must “show that there is a ‘reasonable likelihood’ that he will benefit from the

rule.” In re Pollard, 931 F.3d 1318, 1319–20 (11th Cir. 2019). Griham claims in

his § 2255 motion that his life sentence should be vacated in light of the Supreme

Court’s Johnson decision, which is a “new rule of constitutional law for purposes



§ 2255 motion because his first one was dismissed as time-barred and not on the merits. Because
he does not raise that issue in his appellate briefs, Griham has waived it. See United States v.
Dicter, 198 F.3d 1284, 1289 (11th Cir. 1999).
                                               6
          USCA11 Case: 19-13098       Date Filed: 01/15/2021    Page: 7 of 8



of § 2255(h)(2).” Id. at 1319; see Welch v. United States, 578 U.S. __, 136 S. Ct.
1257, 1268 (2016). But Griham cannot benefit from that rule. He was sentenced

as a career offender under the Guidelines, not as a career criminal under the

ACCA, and the Supreme Court held in Beckles that the “Guidelines are not subject

to a vagueness challenge under the Due Process Clause.” Beckles v. United States,

580 U.S. __, 137 S. Ct. 886, 892 (2017).

      And even if, as he insists, Griham had been sentenced under the ACCA, his

life sentence would still stand because he has three prior convictions for third-

degree Alabama robbery, which qualify as violent felonies for purposes of the

ACCA. See United States v. Hunt, 941 F.3d 1259, 1262 (11th Cir. 2019), petition

for cert. filed, (U.S. Jan. 28, 2020) (No. 19-7506). Griham asserts that we “should

permit his claim to go forward because a petition for certiorari is pending before

the Supreme Court in Hunt.” But certiorari petitions do not suspend operation of

the law, and we are bound by our published decisions unless and until they are

overruled by the Supreme Court or by our Court sitting en banc. United States v.

Brown, 342 F.3d 1245, 1246 (11th Cir. 2003). The Hunt decision has not been.

      Because Griham cannot make a prima facie showing that he is entitled to

relief under Johnson, a § 1631 transfer of his second or successive motion to this

Court would be futile and thus not in the interest of justice. See Guenther, 173
F.3d at 1330 n.2, 1331–32.


                                           7
           USCA11 Case: 19-13098           Date Filed: 01/15/2021      Page: 8 of 8



       AFFIRMED.3




       3
        This case was originally scheduled for oral argument, but as our local rules permit, we
have unanimously concluded that oral argument is not necessary. See 11th Cir. R. 34-3(f).
                                               8